                         United States District Court
                       Western District of North Carolina
                              Statesville Division

     Roderick Lamar Williams,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                5:08-cv-00041-KDB
                                      )               5:03-cr-00005-KDB-8
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 10, 2019 Order.

                                               September 10, 2019
